J-S04019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

TERRENCE JOHNSON,

                         Appellant                 No. 122 WDA 2015


               Appeal from the PCRA Order of January 2, 2015
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0011193-2007


BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 09, 2016

      Appellant, Terrence Johnson, appeals from the order entered on

January 2, 2015, dismissing his petition filed under the Post-Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The able and distinguished PCRA court previously explained the

underlying facts of this case:

        On May 10, 2007, [I.W.] accused [Appellant] of raping her.
        In the days that followed [I.W.’s] rape allegation, tensions
        had increased between [Appellant’s and I.W.’s] relatives
        and friends. Lamar George[] (hereinafter referred to as
        “George”), [] was a friend of [I.W.’s] mother[. George] got
        into a fight with [Appellant] over [the rape] allegations and
        the animosity between [Appellant] and George continued.

        At approximately 2:40 a.m. on May 16, 2007, [Appellant]
        was looking for George to once again confront him about
        th[e] rape allegation.       [Appellant] went to George’s
        residence with two of his friends. [Appellant] called George
        outside to meet him; however, when George saw that
        [Appellant] and his friends were armed with weapons, he

*Retired Senior Judge assigned to the Superior Court.
J-S04019-16


          refused to come out. In an effort to get George out of his
          residence, [Appellant] went to the residence of James
          Windsor[] (hereinafter referred to as [“the Victim”]), who
          was a close friend of [I.W.] and George.          [Appellant]
          persuaded [the Victim] to leave his residence and go to
          George’s residence and ask him to come out of that
          residence[,] assuring George that it was safe for him to do
          so.    When George refused [to leave his residence],
          [Appellant] shot [the Victim] in the back of his head, killing
          him instantly.

Trial Court Opinion, 10/13/10, at 2-3.

        On December 22, 2008, a jury found Appellant guilty of first degree

murder and carrying a firearm without a license.1, 2     On June 11, 2009, the

trial court sentenced Appellant to serve an aggregate term of life

imprisonment, followed by three-and-a-half to seven years in prison, for his

convictions.

        This Court affirmed Appellant’s judgment of sentence on February 29,

2012 and, on August 15, 2012, the Pennsylvania Supreme Court denied

Appellant’s petition for allowance of appeal. Commonwealth v. Johnson,

46 A.3d 831 (Pa. Super. 2012) (unpublished memorandum) at 1-6, affirmed

by 50 A.3d 125 (Pa. 2012).

        On June 17, 2013, Appellant filed a timely, pro se PCRA petition.

Counsel was appointed and, in the amended PCRA petition, Appellant

claimed that his trial counsel was ineffective for failing to:        1) “cross
____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a) and 6106(a)(1), respectively.
2
   The trial court also found Appellant guilty of persons not to possess
firearms. N.T. Trial, 12/22/08, at 471; 18 Pa.C.S.A. § 6105(c)(1).



                                           -2-
J-S04019-16



examine or impeach two witnesses in this matter, William McClain and

Charles Clayton George[,] regarding crimen falsi convictions” and 2) “move

for a mistrial after the outburst in open court by Richard Windsor.”

Amended PCRA Petition, 5/21/14, at ¶¶ 34-53.         Following a hearing, the

PCRA court denied Appellant relief. PCRA Court Order, 1/2/15, at 1.

      Appellant filed a timely notice of appeal; Appellant raises two claims to

this Court:

        [1.] Did the PCRA[] Court err or abuse its discretion in
        failing to grant Appellant a new trial based on a properly
        pled, preserved and supported [ineffective assistance of
        counsel (“IAC”)] claim involving trial counsel’s failure to
        cross examine or impeach two witnesses in this matter,
        William McClain and Charles Clayton George, regarding
        crimen falsi convictions?

        [2.] Did the PCRA[] Court err or abuse its discretion in
        failing to grant Appellant a new trial based on a properly
        pled, preserved and supported IAC claim involving trial
        counsel’s failure to move for a mistrial, ask for a curative
        instruction, or ask that the jurors be questioned regarding
        an outburst/misconduct in open court by Richard Windsor, a
        relative of the [Victim], said outburst/misconduct being
        grossly inappropriate, going unaddressed to the jury and
        their ability to remain partial, thereby prejudicing Appellant?

Appellant’s Brief at 5.

      As we have stated:

        [t]his Court’s standard of review regarding an order
        dismissing a petition under the PCRA is whether the
        determination of the PCRA court is supported by evidence of
        record and is free of legal error. In evaluating a PCRA
        court’s decision, our scope of review is limited to the
        findings of the PCRA court and the evidence of record,
        viewed in the light most favorable to the prevailing party at


                                     -3-
J-S04019-16


        the trial level. We may affirm a PCRA court’s decision on
        any grounds if it is supported by the record.

Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010) (internal

citations omitted).

      To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

resulted from “one or more” of the seven, specifically enumerated

circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily

enumerated circumstances is the “[i]neffectiveness of counsel which, in the

circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii).

      Counsel is, however, presumed to be effective and “the burden of

demonstrating ineffectiveness rests on [A]ppellant.”      Commonwealth v.

Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010).         To satisfy this burden,

Appellant must plead and prove by a preponderance of the evidence that:

        (1) his underlying claim is of arguable merit; (2) the
        particular course of conduct pursued by counsel did not
        have some reasonable basis designed to effectuate his
        interests; and, (3) but for counsel’s ineffectiveness, there is
        a reasonable probability that the outcome of the challenged
        proceedings would have been different.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003).             “A failure to

satisfy any prong of the test for ineffectiveness will require rejection of the

claim.” Id.




                                     -4-
J-S04019-16



     We reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able PCRA court

judge, the Honorable David R. Cashman. We conclude that there has been

no error in this case and that Judge Cashman’s opinion, entered on January

27, 2015, meticulously and accurately disposes of Appellant’s issues on

appeal. Therefore, we affirm on the basis of Judge Cashman’s opinion and

adopt it as our own.      In any future filings with this or any other court

addressing this ruling, the filing party shall attach a copy of the PCRA court

opinion.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2016




                                     -5-